Exhibit 10.1


 
TTD/ABMT/L1210-01

Lender:
TITAN TECHNOLOGY DEVELOPMENT LIMITED

Address:
1903 HING YIP COMMERCIAL CENTRE, 272 DES VOEUX ROAD CENTRAL, HONG KONG.
(Hong Kong Company Registration No.: 718332)



Borrower:
ADVANCED BIOMEDICAL TECHNOLOGIES, INC.

Address:
350 FIFTH AVE., 59TH FLOOR, NEW YORK, NY 10118
USA (Incorporated in the State of Nevada, USA)



Borrower is the controlling shareholder of Shenzhen Changhua Biomedical
Engineering Co. Ltd., approved by Shenzhen Bureau of Trade and Industry’s
permit, February 25, 2008 (2008) No. 0539 and Guangdong Shenzhen Joint Venture
Permit (2008) No. 0008. Shenzhen Changhua Biomedical Engineering Co., Ltd. is a
company engaged in research and development and production of biodegradable
medical materials. Lender is a major shareholder of Borrower.


1)
Loan:
 
Lender agrees to advance to Borrower’s subsidiary Shenzhen Changhua Biomedical
Engineering Co., Ltd. (Changhua) the total amount of USD150,000 - (One Hundred
and Fifty Thousand US dollars).


Borrower accepts that Lender may send the total amount in several advances using
different financial institutions, associated companies or individuals that is
appointed by Lender.

 
2)
Use of Proceed: For Changhua’s R&D, Clinical Trial, GMP Facilities Upgrading and
Operation Expenses.

 
3)
Interest Rate: Annual interest rate is seven percent (7%).

 
4)
Loan Repayment period: 12 months

 
5)
Repayment:


Debt maturity: after 12 months, Borrower will repay Lender the total amount of
loan plus interest.


Outstanding loan: after 6 months, Lender may demand the return of part of the
loan plus interest occurred.



6)
Repayment Methods and Repayment Source
 
Repayment Methods: cash or securities;
 
Repayment Source: banks and securities firms.



 
1

--------------------------------------------------------------------------------

 
 
7)
Warranty:
 
Borrower and its subsidiary guarantee that the loan will be used for the
purposes stipulated in this agreement and the fund may not be used for other
purposes or illegal activities;


Borrower will return the loan within the terms stipulated in this agreement;


Borrower and its subsidiary agree to accept the supervision of Lender on the use
of proceed provided under this agreement.

 
8)
Miscellaneous
 
This Agreement may not be amended or modified except by a writing executed by
each of the parties. Neither party shall assign (including the engagement of
subcontractors) any of its rights or obligations under this Agreement without
the prior written consent of the other party. The provisions of this Agreement,
including without limitation the obligation to make loan and interest
repayments, shall be binding on Borrower, its Parent Company, its successors and
assigns. All terms of this Agreement, which by their nature extend beyond its
termination, shall remain in effect until fulfilled, and shall apply to the
respective successors and assigns of the parties;


This Agreement, including all controversies arising from or relating to
performance under this Agreement, shall be governed by and construed in
accordance with the laws of Hong Kong, China. Venue for any action or dispute
arising from or relating to this Agreement shall conclusively lie in the Courts
located in Hong Kong, China. Each party hereby waives any objection that it may
have based upon lack of personal jurisdiction, improper venue or forum non
conveniens.

 

Lender: 
TITAN TECHNOLOGY DEVELOPMENT LIMITED
  Signature: /s/ Chi Fung YU   Name and Title: Chi Fung YU, Chairman  



Borrower:
ADVANCED BIOMEDICAL TECHNOLOGIES, INC.
  Signature: /s/ WANG Hui   Name and Title:
WANG Hui, Director and Chief Executive Officer
 

 
Date: October 31, 2012
 
 
2

--------------------------------------------------------------------------------